This opinion is subject to administrative correction before final disposition.




                                 Before
                     TANG, LAWRENCE, and GERRITY
                        Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                      v.

                  Victor A. CABALLERO-GARCIA
                    Corporal (E-4), U.S. Marine Corps
                                Appellant

                              No. 201900092

                          Decided: 29 August 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Major John L. Ferriter, USMC. Sentence adjudged 9
   January 2019 by a special court-martial convened at Marine Corps Air
   Station Yuma, Arizona, consisting of a military judge sitting alone.
   Sentence approved by convening authority: reduction to E-1, hard la-
   bor without confinement for 15 days, and a bad-conduct discharge.
   For Appellant: Major James S. Kresge, USMC.
   For Appellee: Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
            United States v. Caballero-Garcia, No. 201900092


  The findings and sentence as approved by the convening authority are
AFFIRMED.

                             FOR THE COURT:




                             RODGER A. DREW, JR.
                             Clerk of Court




                                   2